
	
		II
		112th CONGRESS
		1st Session
		S. 1621
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Menendez (for
			 himself, Mr. Reed,
			 Mr. Bennet, Mr.
			 Harkin, Mr. Lautenberg,
			 Mr. Franken, Mr. Merkley, Mr.
			 Sanders, Mr. Blumenthal,
			 Mr. Wyden, Mr.
			 Durbin, Mr. Cardin,
			 Mr. Akaka, Mr.
			 Whitehouse, Mr. Coons,
			 Mrs. Shaheen, Ms. Landrieu, and Mr.
			 Leahy) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To create livable communities through coordinated public
		  investment and streamlined requirements, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Livable Communities Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)When rural,
			 suburban, and urban communities plan transportation, housing, and water
			 infrastructure strategically it is estimated that these communities could save
			 nearly $122,000,000,000 in infrastructure costs over the next 25 years.
			(2)Key Federal
			 programs are missing a vital opportunity to boost economic growth at the local
			 and regional level through better coordination of housing, transportation, and
			 related infrastructure investments.
			(3)Federal
			 regulations and policies should support community efforts to implement and
			 sustain progress toward the achievement of locally-defined development goals,
			 in terms of—
				(A)geographic
			 location and proximity to existing resources; and
				(B)maintaining
			 structural and indoor environmental quality and minimizing health
			 hazards.
				(4)Greater
			 coordination of public investment will provide direct support for immediate job
			 creation and lay the groundwork for long-term resilience and prosperity by
			 leveraging significant private sector and philanthropic investment to make the
			 most of Federal funding.
			3.PurposesThe purposes of this Act are—
			(1)to strengthen
			 rural, suburban, and urban economies by enabling communities to establish goals
			 for the future and to chart a course for achieving such goals;
			(2)to promote local
			 leadership by encouraging communities to develop innovative solutions that
			 reflect the unique economic assets and needs of the communities;
			(3)to maximize
			 returns on Federal funding of housing, transportation, and other infrastructure
			 projects through the coordination of Federal grant programs, regulations, and
			 requirements, by reducing the number of duplicative Federal programs and
			 improving the efficiency and effectiveness of programs and policies of the
			 Department of Housing and Urban Development, the Department of Transportation,
			 the Environmental Protection Agency, and other Federal agencies, as
			 appropriate; and
			(4)to ensure that
			 Federal funding supports locally defined long range development goals.
			4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Affordable
			 housingThe term affordable housing means housing,
			 the cost of which does not exceed 30 percent of the income of a family.
			(2)Comprehensive
			 regional planThe term comprehensive regional plan
			 means a plan that—
				(A)uses a
			 cooperative, locally controlled and inclusive public engagement process to
			 identify needs and goals across a region and to integrate related planning
			 processes;
				(B)prioritizes
			 projects for implementation, including healthy housing projects; and
				(C)is tied to
			 short-term capital improvement programs and annual budgets.
				(3)DepartmentThe
			 term Department means the Department of Housing and Urban
			 Development.
			(4)DirectorThe
			 term Director means the Director of the Office of Sustainable
			 Housing and Communities established under section 5.
			(5)Extremely
			 low-income familyThe term extremely low-income
			 family means a family that has an income that does not exceed—
				(A)30 percent of the
			 median income in the area where the family lives, as determined by the
			 Secretary, with appropriate adjustments for the size of the family; or
				(B)a percentage of
			 the median income in the area where the family lives, as determined by the
			 Secretary upon a finding by the Secretary that such percentage is necessary due
			 to unusually high or low family incomes in the area where the family
			 lives.
				(6)Healthy
			 housingThe term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of the housing.
			(7)Housing-related
			 health hazardThe term housing-related health hazard
			 means any biological, physical, or chemical source of exposure or condition in,
			 or immediately adjacent to, housing that could adversely affect human
			 health.
			(8)Indian
			 tribeThe term Indian tribe has the same meaning as
			 in section 4 of the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25 U.S.C. 4103).
			(9)Livable
			 communityThe term livable community means a
			 metropolitan, urban, suburban, or rural community that—
				(A)provides
			 safe, reliable, and accessible transportation choices;
				(B)provides
			 long-term affordable, accessible, energy-efficient, and location-efficient
			 housing choices for people of all ages, incomes, races, and ethnicities;
				(C)supports,
			 revitalizes, and encourages the growth of existing communities and maximizes
			 the cost-effectiveness of existing infrastructure;
				(D)promotes
			 economic development and economic competitiveness;
				(E)preserves the
			 environment and natural resources;
				(F)protects
			 agricultural land, rural land, and green spaces; and
				(G)supports
			 public health and improves the quality of life for residents of, and workers
			 in, the community.
				(10)Location-efficientThe
			 term location-efficient characterizes mixed-use development or
			 neighborhoods that integrate housing, commercial development, and facilities
			 and amenities—
				(A)to lower living
			 expenses for working families;
				(B)to enhance
			 mobility;
				(C)to encourage
			 private investment in transit-oriented development; and
				(D)to encourage
			 private sector infill development and maximize the use of existing
			 infrastructure.
				(11)Low-income
			 familyThe term low-income family has the meaning
			 given that term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
			(12)Metropolitan
			 planning organizationThe term metropolitan planning
			 organization means a metropolitan planning organization described in
			 section 134(b) of title 23, United States Code or section 5303(b) of title 49,
			 United States Code.
			(13)OfficeThe
			 term Office means the Office of Sustainable Housing and
			 Communities established under section 5.
			(14)Regional
			 councilThe term regional council means a
			 multiservice regional organization with State and locally defined boundaries
			 that is—
				(A)accountable to
			 units of general local government;
				(B)delivers a
			 variety of Federal, State, and local programs; and
				(C)performs planning
			 functions and provides professional and technical assistance.
				(15)Rural planning
			 organizationThe term rural planning organization
			 means a voluntary regional organization of local elected officials and
			 representatives of local transportation systems that—
				(A)works in
			 cooperation with the department of transportation (or equivalent entity) of a
			 State to plan transportation networks and advise officials of the State on
			 transportation planning; and
				(B)is located in a
			 rural area—
					(i)with a population
			 of not less than 5,000; and
					(ii)that is not
			 located in an area represented by a metropolitan planning organization.
					(16)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(17)StateThe
			 term State has the meaning given that term by the Secretary, by
			 rule.
			(18)Transit-oriented
			 developmentThe term transit-oriented development
			 means high-density, walkable, location-efficient, mixed-use development,
			 including commercial development, affordable housing, and market-rate housing,
			 that is within walking distance of and accessible to 1 or more public
			 transportation facilities.
			(19)Unit of
			 general local governmentThe term unit of general local
			 government means—
				(A)a city, county,
			 town, township, parish, village, or other general purpose political subdivision
			 of a State; or
				(B)a combination of
			 general purpose political subdivisions, as determined by the Secretary.
				(20)Unit of
			 special purpose local governmentThe term unit of special
			 purpose local government—
				(A)means a division
			 of a unit of general purpose government that serves a special purpose and does
			 not provide a broad array of services; and
				(B)includes an
			 entity such as a school district, a housing agency, a transit agency, and a
			 parks and recreation district.
				(21)Very
			 low-income familyThe term very low-income family
			 has the same meaning as in section 3(b) of the United States Housing Act of
			 1937 (42 U.S.C. 1437a(b)).
			5.Office of
			 sustainable housing and communities
			(a)Office
			 establishedThere is established in the Department an Office of
			 Sustainable Housing and Communities, which shall—
				(1)coordinate
			 Federal policies that—
					(A)encourage locally
			 directed comprehensive and integrated planning and development at the State,
			 regional, and local levels;
					(B)encourage
			 coordinated public investments through the development of comprehensive
			 regional plans;
					(C)provide long-term
			 affordable, accessible, energy-efficient, healthy, location-efficient housing
			 choices for people of all ages, incomes, races, and ethnicities, particularly
			 for low-, very low-, and extremely low-income families; and
					(D)achieve other
			 goals consistent with the purposes of this Act;
					(2)review Federal
			 programs and policies to determine barriers to interagency collaboration and
			 make recommendations to promote the ability of local communities to access
			 resources in the Department and throughout the Federal Government and
			 coordinate with and conduct outreach to Federal agencies, including the
			 Department of Transportation and the Environmental Protection Agency, on
			 methods to reduce duplicative programs and improve the efficiency and
			 effectiveness of programs within the Department of Transportation, the
			 Environmental Protection Agency, and the Department of Housing and Urban
			 Development;
				(3)conduct research
			 and advise the Secretary on the research agenda of the Department relating to
			 coordinated development, in collaboration with the Office of Policy Development
			 and Research of the Department;
				(4)implement and
			 oversee the grant programs established under this Act by—
					(A)developing the
			 process and format for grant applications for each grant program;
					(B)promulgating
			 regulations or guidance relating to each grant program;
					(C)selecting
			 recipients of grants under each grant program;
					(D)creating
			 performance measures for recipients of grants under each grant program;
					(E)developing
			 technical assistance and other guidance to assist recipients of grants and
			 potential applicants for grants under each grant program;
					(F)monitoring and
			 evaluating the performance of recipients of grants under each grant program;
			 and
					(G)carrying out such
			 other activities relating to the administration of the grant programs under
			 this Act as the Secretary determines are necessary;
					(5)provide guidance,
			 information on best practices, and technical assistance to communities seeking
			 to adopt sustainable development policies and practices;
				(6)administer
			 initiatives of the Department relating to the policies described in paragraph
			 (1), as determined by the Secretary; and
				(7)work with the
			 Federal Transit Administration of the Department of Transportation and other
			 offices and administrations of the Department of Transportation, as
			 appropriate—
					(A)to encourage
			 transit-oriented development; and
					(B)to coordinate
			 Federal housing, community development, and transportation policies, including
			 the policies described in paragraph (1).
					(b)DirectorThe
			 head of the Office shall be the Director of the Office of Sustainable Housing
			 and Communities.
			(c)Duties relating
			 to grant programs
				(1)In
			 generalThe Director shall carry out the grant programs
			 established under this Act.
				(2)Small and rural
			 communities grants programThe Director shall coordinate with the
			 Secretary of Agriculture to make grants to small and rural communities under
			 sections 7 and 8.
				(3)Technical
			 assistance for grant recipients and applicantsThe Director
			 may—
					(A)coordinate with
			 other Federal agencies to establish interagency and multidisciplinary teams to
			 provide technical assistance to recipients of, and prospective applicants for,
			 grants under this Act;
					(B)by Federal
			 interagency agreement, transfer funds to another Federal agency to facilitate
			 and support technical assistance; and
					(C)make contracts
			 with third parties to provide technical assistance to grant recipients and
			 prospective applicants for grants.
					6.Comprehensive
			 planning grant program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 consortium of units of general local governments means a
			 consortium of geographically contiguous units of general local government that
			 the Secretary determines—
					(A)represents all or
			 part of a metropolitan statistical area, a micropolitan statistical area, or a
			 noncore area;
					(B)has the authority
			 under State, tribal, or local law to carry out planning activities, including
			 surveys, land use studies, environmental or public health analyses, and
			 development of urban revitalization plans; and
					(C)has provided
			 documentation to the Secretary sufficient to demonstrate that the purpose of
			 the consortium is to carry out a project using a grant awarded under this
			 Act;
					(2)the term
			 eligible entity means—
					(A)a partnership
			 between a consortium of units of general local government and an eligible
			 partner; or
					(B)an Indian tribe,
			 if—
						(i)the
			 Indian tribe has—
							(I)a tribal entity
			 that performs housing and land use planning functions; and
							(II)a tribal entity
			 that performs transportation and transportation planning functions; and
							(ii)the Secretary
			 determines that the isolated location and land expanse of the Indian tribe
			 require the Secretary to treat the tribe as an eligible entity for purposes of
			 carrying out activities using a grant under this section;
						(3)the term
			 eligible partner means—
					(A)a metropolitan
			 planning organization, a rural planning organization, or a regional council;
			 or
					(B)a metropolitan
			 planning organization, a rural planning organization, or a regional council,
			 and—
						(i)a
			 State;
						(ii)an
			 Indian tribe;
						(iii)a
			 State and an Indian tribe; or
						(iv)an
			 institution of higher education;
						(4)the term
			 grant program means the comprehensive planning grant program
			 established under subsection (b); and
				(5)the term
			 noncore area means a county or group of counties that are not
			 designated by the Office of Management and Budget as a micropolitan statistical
			 area or metropolitan statistical area.
				(b)Comprehensive
			 planning grant program establishedThe Director shall establish a
			 comprehensive planning grant program to make grants to eligible entities to
			 carry out a project—
				(1)to coordinate
			 locally defined planning processes, across jurisdictions and agencies;
				(2)to identify
			 regional partnerships for developing and implementing a comprehensive regional
			 plan;
				(3)to conduct or
			 update assessments to determine regional needs and promote economic and
			 community development;
				(4)to develop or
			 update—
					(A)a comprehensive
			 regional plan; or
					(B)goals and
			 strategies to implement an existing comprehensive regional plan and other
			 related activities; and
					(5)to identify local
			 zoning and other code changes necessary to implement a comprehensive regional
			 plan and promote sustainable development.
				(c)Grants
				(1)Diversity of
			 granteesThe Director shall ensure geographic diversity among and
			 adequate representation from each of the following categories:
					(A)Small and rural
			 communitiesEligible entities that represent all or part of a
			 noncore area, a micropolitan area, or a small metropolitan statistical area
			 with a population of not more than 200,000.
					(B)Mid-sized
			 metropolitan communitiesEligible entities that represent all or
			 part of a metropolitan statistical area with a population of more than 200,000
			 and not more than 500,000.
					(C)Large
			 metropolitan communitiesEligible entities that represent all or
			 part of a metropolitan statistical area with a population of more than
			 500,000.
					(2)Award of funds
			 to small and rural communities
					(A)In
			 generalThe Director shall—
						(i)award not less
			 than 15 percent of the funds under the grant program to eligible entities
			 described in paragraph (1)(A); and
						(ii)ensure diversity
			 among the geographic regions and the size of the population of the communities
			 served by recipients of grants that are eligible entities described in
			 paragraph (1)(A).
						(B)Insufficient
			 applicationsIf the Director determines that insufficient
			 approvable applications have been submitted by eligible entities described in
			 paragraph (1)(A), the Director may award less than 15 percent of the funds
			 under the grant program to eligible entities described in paragraph
			 (1)(A).
					(3)Federal
			 share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the cost of a project carried out using a grant under the grant program may
			 not exceed 80 percent.
					(B)Exceptions
						(i)Small and rural
			 communitiesIn the case of an eligible entity described in
			 paragraph (1)(A), the Federal share of the cost of a project carried out using
			 a grant under the grant program may be 90 percent.
						(ii)Indian
			 tribesIn the case of an eligible entity that is an Indian tribe,
			 the Federal share of the cost of a project carried out using a grant under the
			 grant program may be 100 percent.
						(C)Non-Federal
			 share
						(i)In-kind
			 contributionsFor the purposes of this section, in-kind
			 contributions may be used for all or part of the non-Federal share of the cost
			 of a project carried out using a grant under the grant program.
						(ii)Other Federal
			 fundingFederal funding from sources other than the grant program
			 may not be used for the non-Federal share of the cost of a project carried out
			 using a grant under the grant program.
						(4)Availability of
			 funds
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program shall—
						(i)obligate any
			 funds received under the grant program not later than 2 years after the date on
			 which the grant agreement under subsection (g) is made; and
						(ii)expend any funds
			 received under the grant program not later than 4 years after the date on which
			 the grant agreement under subsection (g) is made.
						(B)Unobligated
			 amountsAfter the date described in subparagraph (A)(i), the
			 Secretary may award to another eligible entity, to carry out activities under
			 this section, any amounts that an eligible entity has not obligated under
			 subparagraph (A)(i).
					(d)Application
				(1)In
			 generalAn eligible entity that desires a grant under this
			 section shall submit to the Director an application, at such time and in such
			 manner as the Director shall prescribe, that contains—
					(A)a description of
			 the project proposed to be carried out by the eligible entity;
					(B)a budget for the
			 project that includes the anticipated Federal share of the cost of the project
			 and a description of the source of the non-Federal share;
					(C)the designation
			 of a lead agency or organization, which may be the eligible entity, to receive
			 and manage any funds received by the eligible entity under the grant
			 program;
					(D)a signed copy of
			 a memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, a tribe, units of general purpose local government, units
			 of special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
						(i)the
			 creation of an eligible entity;
						(ii)a
			 description of the nature and extent of planned collaboration between the
			 eligible entity and any partners of the eligible entity;
						(iii)a
			 commitment to develop a comprehensive regional plan; and
						(iv)a
			 commitment to implement the plan after the plan is developed;
						(E)a certification
			 that the eligible entity has—
						(i)secured the
			 participation, or made a good-faith effort to secure the participation, of
			 transportation providers and public housing agencies within the area affected
			 by the comprehensive regional plan and the entities described in clause (ii);
			 and
						(ii)created, or will
			 create not later than 1 year after the date of the grant award, a regional
			 advisory board to provide input and feedback on the development of the
			 comprehensive regional plan that includes representatives of a State, the
			 metropolitan planning organization, the rural planning organization, the
			 regional council, local jurisdictions, non-profit organizations, and others, as
			 deemed appropriate by the eligible entity, given the local context of the
			 comprehensive planning effort; and
						(F)a certification
			 that the eligible entity has solicited public comment on the contents of the
			 project description under subparagraph (A) that includes—
						(i)a
			 description of the process for receiving public comment relating to the
			 proposal; and
						(ii)such other
			 information as the Director may require;
						(G)a description of
			 how the eligible entity will carry out the activities under subsection (f);
			 and
					(H)such additional
			 information as the Director may require.
					(2)Indian
			 tribesAn eligible entity that is an Indian tribe is not required
			 to submit the certification under paragraph (1)(E).
				(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(2)demonstrates the
			 extent to which the consortium has developed partnerships throughout an entire
			 region, including, as appropriate, partnerships with the entities described in
			 subsection (d)(1)(D);
				(3)demonstrates
			 integration with local efforts in economic development and job creation;
				(4)demonstrates a
			 strategy for implementing a comprehensive regional plan through regional
			 infrastructure investment plans and local land use plans;
				(5)promotes
			 diversity among the geographic regions and the size of the population of the
			 communities served by recipients of grants under this section;
				(6)demonstrates a
			 commitment to seeking substantial public input during the planning process and
			 public participation in the development of the comprehensive regional
			 plan;
				(7)demonstrates that
			 a Federal grant is necessary to accomplish the project proposed to be carried
			 out;
				(8)minimizes the
			 Federal share necessary to carry out the project and leverages State, local, or
			 private resources;
				(9)has a high
			 quality overall; and
				(10)demonstrates
			 such other qualities as the Director may determine.
				(f)Eligible
			 activitiesAn eligible entity that receives a grant under this
			 section shall carry out a project that includes 1 or more of the following
			 activities:
				(1)Coordinating
			 locally defined planning processes across jurisdictions and agencies.
				(2)Identifying
			 potential regional partnerships for developing and implementing a comprehensive
			 regional plan.
				(3)Conducting or
			 updating assessments to determine regional needs, including healthy housing,
			 and promote economic and community development.
				(4)Developing or
			 updating—
					(A)a comprehensive
			 regional plan; or
					(B)goals and
			 strategies to implement an existing comprehensive regional plan.
					(5)Implementing
			 local zoning and other code changes necessary to implement a comprehensive
			 regional plan and promote sustainable development.
				(g)Grant
			 agreementEach eligible entity that receives a grant under this
			 section shall agree to establish, in coordination with the Director,
			 performance measures, reporting requirements, and any other requirements that
			 the Director determines are necessary, that must be met at the end of each year
			 in which the eligible entity receives funds under the grant program.
			(h)Public
			 outreach
				(1)Outreach
			 requiredEach eligible entity that receives a grant under the
			 grant program shall perform substantial outreach activities—
					(A)to engage a broad
			 cross-section of community stakeholders in the process of developing a
			 comprehensive regional plan, including low-income families, minorities, older
			 adults, and economically disadvantaged community members; and
					(B)to create an
			 effective means for stakeholders to participate in the development and
			 implementation of a comprehensive regional plan.
					(2)Finalization of
			 comprehensive regional plan
					(A)In
			 generalAn eligible entity that receives a grant under the grant
			 program may not finalize a comprehensive regional plan before the eligible
			 entity holds a public hearing to obtain the views of citizens, public agencies,
			 and other interested parties.
					(B)Availability of
			 informationNot later than 30 days before a hearing described in
			 subparagraph (A), an eligible entity shall make the proposed comprehensive
			 regional plan and all information relevant to the hearing available to the
			 public for inspection during normal business hours.
					(C)NoticeNot
			 later than 30 days before a hearing described in subparagraph (A), an eligible
			 entity shall publish notice—
						(i)of
			 the hearing; and
						(ii)that the
			 information described in subparagraph (B) is available.
						(i)Violation of
			 grant agreement or failure To comply with public outreach
			 requirementsIf the Director determines that an eligible entity
			 has not met the performance measures established under subsection (g), is not
			 making reasonable progress toward meeting such measures, is otherwise in
			 violation of the grant agreement, or has not complied with the public outreach
			 requirements under subsection (h), the Director may—
				(1)withhold
			 financial assistance until the requirements under the grant agreement or under
			 subsection (h), as applicable, are met; or
				(2)terminate the
			 grant agreement.
				(j)Report on the
			 comprehensive planning grant
				(1)In
			 generalNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under the grant program shall submit a final report on the project to the
			 Secretary.
				(2)Contents of
			 reportThe report shall include—
					(A)a detailed
			 explanation of the activities undertaken using the grant, including an
			 explanation of the completed project and how it achieves specific
			 transit-oriented, transportation, housing, or sustainable community goals
			 within the region;
					(B)a discussion of
			 any obstacles encountered in the planning process and how the eligible entity
			 overcame the obstacles;
					(C)an evaluation of
			 the success of the project using the performance standards and measures
			 established under subsection (g), including an evaluation of the planning
			 process and how the project contributes to carrying out the comprehensive
			 regional plan; and
					(D)any other
			 information the Director may require.
					(3)Interim
			 reportThe Director may require an eligible entity to submit an
			 interim report, before the date on which the project for which the grant is
			 awarded is completed.
				(k)Authorization
			 of appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					(A)$100,000,000 for
			 fiscal year 2012; and
					(B)$125,000,000 for
			 each of fiscal years 2013 through 2016.
					(2)Technical
			 assistanceThe Director may use not more than 2 percent of the
			 amounts made available under this subsection for a fiscal year for technical
			 assistance under section 5(c)(3).
				7.Community
			 challenge grant program
			(a)DefinitionsIn
			 this section—
				(1)the terms
			 consortium of units of general local governments, eligible
			 entity, and eligible partner have the same meaning as in
			 section 6; and
				(2)the term
			 grant program means the community challenge grant program
			 established under subsection (b).
				(b)Community
			 challenge grant program establishedThe Director shall establish
			 a community challenge grant program to make grants to eligible entities
			 to—
				(1)promote
			 integrated planning and investments across policy and governmental
			 jurisdictions; and
				(2)implement
			 projects identified in a comprehensive regional plan.
				(c)Grants
				(1)Diversity of
			 granteesThe Director shall ensure geographic diversity among and
			 adequate representation from eligible entities in each of the categories
			 described in section 6(c)(1).
				(2)Terms and
			 conditionsExcept as otherwise provided in this section, a grant
			 under the grant program shall be made on the same terms and conditions as a
			 grant under section 6.
				(3)Expending
			 fundsAn eligible entity that receives a grant under the grant
			 program shall expend any funds received under the grant program not later than
			 5 years after the date on which the grant agreement under subsection (g) is
			 made.
				(d)Application
				(1)ContentsAn
			 eligible entity that desires a grant under the grant program shall submit to
			 the Director an application, at such time and in such manner as the Director
			 shall prescribe, that contains—
					(A)a copy of the
			 comprehensive regional plan, whether developed as part of the comprehensive
			 planning grant program under section 6 or developed independently;
					(B)a description of
			 the project or projects proposed to be carried out using a grant under the
			 grant program;
					(C)a description of
			 any preliminary actions that have been or must be taken at the local or
			 regional level to implement the project or projects under subparagraph (B),
			 including the revision of land use or zoning policies;
					(D)a signed copy of
			 a memorandum of understanding among local jurisdictions, including, as
			 appropriate, a State, units of general purpose local government, units of
			 special purpose local government, metropolitan planning organizations, rural
			 planning organizations, and regional councils that demonstrates—
						(i)the
			 creation of a consortium of units of general local government; and
						(ii)a
			 commitment to implement the activities described in the comprehensive regional
			 plan; and
						(E)a certification
			 that the eligible entity has solicited public comment on the contents of the
			 project or projects described in subparagraph (B) that includes—
						(i)a
			 certification that the eligible entity made information about the project or
			 projects available and afforded citizens, public agencies, and other interested
			 parties a reasonable opportunity to examine the content of the project or
			 projects and to submit comments;
						(ii)a
			 description of the process for receiving public comment, and a description of
			 the outreach efforts to affected populations and stakeholders;
						(iii)a
			 certification that the eligible entity—
							(I)held a public
			 hearing to obtain the views of citizens, public agencies, and other interested
			 parties;
							(II)made the
			 proposed project and all information relevant to the hearing available for
			 inspection by the public during normal business hours not less than 30 days
			 before the hearing under subclause (I); and
							(III)published a
			 notice informing the public of the hearing under subclause (I) and the
			 availability of the information described in subclause (II); and
							(F)a budget for the
			 project that includes the Federal share of the cost of the project or projects
			 requested and a description of the source of the non-Federal share; and
					(G)such additional
			 information as the Director may require.
					(2)Indian
			 tribesAn eligible entity that is an Indian tribe is not required
			 to submit a memorandum of understanding under paragraph (1)(D).
				(e)SelectionIn
			 evaluating an application for a grant under the grant program, the Director
			 shall consider the extent to which the application—
				(1)demonstrates the
			 technical capacity of the eligible entity to carry out the project;
				(2)demonstrates the
			 extent to which the eligible entity has developed partnerships throughout an
			 entire region, including partnerships with units of special purpose local
			 government and transportation providers;
				(3)demonstrates
			 clear and meaningful interjurisdictional cooperation and coordination of
			 housing (including healthy housing), transportation, and environmental policies
			 and plans;
				(4)demonstrates a
			 commitment to implementing a comprehensive regional plan and documents action
			 taken or planned to implement the plan;
				(5)minimizes the
			 Federal share necessary to carry out the project and leverages a significant
			 amount of State, local, or private resources;
				(6)identifies
			 original and innovative ideas to overcoming regional problems, including local
			 land use and zoning (or other code) obstacles to carrying out the comprehensive
			 regional plan;
				(7)promotes
			 diversity among the geographic regions and the size of the population of the
			 communities served by recipients of grants under the grant program;
				(8)demonstrates a
			 commitment to substantial public input throughout the implementation
			 process;
				(9)demonstrates that
			 a Federal grant is necessary to accomplish the project or projects proposed to
			 be carried out;
				(10)has a high
			 quality overall; and
				(11)demonstrates
			 such other qualities as the Director may determine.
				(f)Grant
			 activities
				(1)Planning
			 activitiesAn eligible entity that receives a grant under the
			 grant program may use not more than 10 percent of the grant for planning
			 activities. Activities related to the updating, reform, or development of a
			 local code, plan, or ordinance to implement projects contained in a
			 comprehensive regional plan shall not be considered planning activities for the
			 purposes of a grant under the grant program.
				(2)Projects and
			 investmentsAn eligible entity that receives a grant under the
			 grant program shall carry out 1 or more projects that are designed to achieve
			 the goals identified in a comprehensive regional plan.
				(g)Grant
			 agreementEach eligible entity that receives a grant under the
			 grant program shall agree to establish, in coordination with the Director,
			 performance measures, reporting requirements, and any other requirements that
			 the Director determines are necessary, that must be met at the end of each year
			 in which the eligible entity receives funds under the grant program.
			(h)Violation of
			 grant agreementIf the Director determines that an eligible
			 entity has not met the performance measures established under subsection (g),
			 is not making reasonable progress toward meeting such measures, or is otherwise
			 in violation of the grant agreement, the Director may—
				(1)withhold
			 financial assistance until the requirements under the grant agreement are met;
			 or
				(2)terminate the
			 grant agreement.
				(i)Report on the
			 community challenge grant
				(1)In
			 generalNot later than 90 days after the date on which the grant
			 agreement under subsection (g) expires, an eligible entity that receives a
			 grant under the grant program shall submit a final report on the project to the
			 Secretary.
				(2)Contents of
			 reportThe report shall include—
					(A)a detailed
			 explanation of the activities undertaken using the grant, including an
			 explanation of the completed project and how it achieves specific
			 transit-oriented, transportation, housing, or sustainable community goals
			 within the region;
					(B)a discussion of
			 any obstacles encountered in the planning and implementation process and how
			 the eligible entity overcame the obstacles;
					(C)an evaluation of
			 the success of the project using the performance standards and measures
			 established under subsection (g), including an evaluation of the planning and
			 implementation process and how the project contributes to carrying out the
			 comprehensive regional plan; and
					(D)any other
			 information the Director may require.
					(3)Interim
			 reportThe Director may require an eligible entity to submit an
			 interim report, before the date on which the project for which the grant is
			 awarded is completed.
				(j)Authorization
			 of appropriations
				(1)AuthorizationThere
			 are authorized to be appropriated to the Secretary for the award of grants
			 under this section, to remain available until expended—
					(A)$30,000,000 for
			 each of fiscal years 2012 and 2013;
					(B)$35,000,000 for
			 fiscal year 2014;
					(C)$40,000,000 for
			 fiscal year 2015; and
					(D)$45,000,000 for
			 fiscal year 2016.
					8.Credit facility
			 to support transit-oriented development
			(a)DefinitionsIn
			 this section—
				(1)Eligible
			 applicantThe term eligible applicant means a State
			 or local government.
				(2)Eligible
			 areaThe term eligible area means the area within
			 ½ mile of an existing or planned major transit
			 facility.
				(3)Eligible
			 borrowerThe term eligible borrower means—
					(A)a governmental
			 entity, authority, agency, or instrumentality;
					(B)a corporation,
			 partnership, joint venture, or trust on behalf of which an eligible applicant
			 has submitted an application under subsection (c); or
					(C)any other legal
			 entity undertaking an infrastructure development project on behalf of which an
			 eligible applicant has submitted an application under subsection (c).
					(4)Major transit
			 facilityThe term major transit facility
			 means—
					(A)a fixed-guideway
			 transit station;
					(B)a high speed rail
			 or intercity rail station;
					(C)a transit hub
			 connecting more than 3 local transit lines; or
					(D)a transit center
			 located in an area other than an urbanized area.
					(5)Planned major
			 transit facilityThe term planned major transit
			 facility means a major transit facility for which appropriate
			 environmental reviews have been completed and for which funding for
			 construction can be reasonably anticipated.
				(6)ProjectThe
			 term project means an infrastructure project that is used to
			 support a transit-oriented development in an eligible area, including—
					(A)property
			 enhancement, including conducting environmental remediation, park development,
			 and open space acquisition;
					(B)improvement of
			 mobility and parking, including rehabilitating, or providing for additional,
			 streets, transit stations, structured parking, walkways, and bikeways;
					(C)utility
			 development, including rehabilitating existing, or providing for new drinking
			 water, wastewater, electric, and gas utilities; or
					(D)community
			 facilities, including child care centers.
					(b)Loan program
			 establishedThe Secretary may make or guarantee loans under this
			 section to eligible borrowers for projects.
			(c)Application
				(1)In
			 generalAn eligible applicant may submit to the Secretary an
			 application for a loan or loan guarantee under this section—
					(A)to fund a project
			 carried out by the eligible applicant; or
					(B)on behalf of an
			 eligible borrower, to fund a project carried out by the eligible
			 borrower.
					(d)Selection
			 criteria
				(1)In
			 generalThe Secretary may make a loan or loan guarantee under
			 this section for a project that—
					(A)is part of a
			 community-wide development plan, as defined by the Secretary;
					(B)promotes
			 sustainable development; and
					(C)ensures that not
			 less than 15 percent of any housing units constructed or substantially
			 rehabilitated as part of transit-oriented development supported by the project
			 are affordable over the long-term to, and occupied at time of initial occupancy
			 by—
						(i)renters with
			 incomes at or below 60 percent of the area median; or
						(ii)homeowners with
			 incomes at or below 100 percent of the area median.
						(2)ConsiderationsThe
			 Secretary shall select the recipients of loans and loan guarantees under this
			 section based on the extent to which—
					(A)the
			 transit-oriented development supported by the project will encourage increased
			 use of transit;
					(B)the
			 transit-oriented development supported by the project will create or preserve
			 long-term affordable housing units in addition to the housing units required to
			 be made available under paragraph (1)(C) or will provide deeper affordability
			 than required under paragraph (1)(C);
					(C)the project will
			 facilitate and encourage additional development or redevelopment in the overall
			 transit station area;
					(D)the local
			 government has adopted policies that—
						(i)promote long-term
			 affordable housing; and
						(ii)allow
			 high-density, mixed-use development near transit stations;
						(E)the
			 transit-oriented development supported by the project is part of a
			 comprehensive regional plan;
					(F)the eligible
			 borrower has established a reliable, dedicated revenue source to repay the
			 loan;
					(G)the project is
			 not financially viable for the eligible borrower without a loan or loan
			 guarantee under this section; and
					(H)a loan or loan
			 guarantee under this section would be used in conjunction with non-Federal
			 loans to fund the project.
					(e)Eligible
			 sources of repaymentA loan made or guaranteed under this section
			 shall be repayable, in whole or in part, from dedicated revenue sources, which
			 may include—
				(1)user fees;
				(2)property tax
			 revenues;
				(3)sales tax
			 revenues;
				(4)other revenue
			 sources dedicated to the project by property owners and businesses; and
				(5)a bond or other
			 indebtedness backed by one of the revenue sources listed in this
			 paragraph.
				(f)Interest
			 rateThe Secretary shall establish an interest rate for loans
			 made or guaranteed under this section with reference to a benchmark interest
			 rate (yield) on marketable Treasury securities with a maturity that is similar
			 to the loans made or guaranteed under this section.
			(g)Maximum
			 maturityThe maturity of a loan made or guaranteed under this
			 section may not exceed the lesser of—
				(1)35 years;
			 or
				(2)90 percent of the
			 useful life of any project to be financed by the loan, as determined by the
			 Secretary.
				(h)Maximum loan
			 guarantee rate
				(1)In
			 generalThe guarantee rate on a loan guaranteed under this
			 section may not exceed 75 percent of the amount of the loan.
				(2)Lower guarantee
			 rate for low-risk borrowersThe Secretary shall establish a
			 guarantee rate for loans to eligible borrowers that the Secretary determines
			 pose a lower risk of default that is lower than the guarantee rate for loans to
			 other eligible borrowers.
				(i)FeesThe
			 Secretary shall establish fees for loans made or guaranteed under this section
			 at a level that is sufficient to cover all or part of the costs to the Federal
			 Government of making or guaranteeing a loan under this section.
			(j)NonsubordinationA
			 loan made or guaranteed under this section may not be subordinated to the
			 claims of any holder of an obligation relating to the project in the event of
			 bankruptcy, insolvency, or liquidation.
			(k)Commencement of
			 repaymentThe scheduled repayment of principal or interest on a
			 loan made or guaranteed under this section shall commence not later than 5
			 years after the date of substantial completion of the project.
			(l)Repayment
			 deferral for loans
				(1)In
			 generalIf, at any time after the date of substantial completion
			 of a project, the Secretary determines that dedicated revenue sources of an
			 eligible borrower are insufficient to make the scheduled loan repayments of
			 principal and interest on a loan made or guaranteed under this section, the
			 Secretary may, subject to criteria established by the Secretary, allow the
			 eligible borrower to add unpaid principal and interest to the outstanding
			 balance of the loan.
				(2)Treatment of
			 deferred paymentsAny payment deferred under this section
			 shall—
					(A)continue to
			 accrue interest until fully repaid; and
					(B)be scheduled to
			 be amortized over the remaining term of the loan.
					(m)Authorization
			 of appropriationsThere are authorized to be appropriated for the
			 cost of loans and loan guarantees under this section $20,000,000 for each of
			 fiscal years 2012 through 2016.
			9.Healthy
			 homes
			(a)Federal
			 initiative To support healthy housing and eradicate housing-Related health
			 hazardsThe Secretary, acting through the Director of the Office
			 of Healthy Homes and Lead Hazard Control and in consultation with the Secretary
			 of Energy, the Administrator of the Environmental Protection Agency, the
			 Secretary of Agriculture, the Director of the National Institute of Standards
			 and Technology, the Director of the National Institute of Environmental Health
			 Sciences, and the Director of the Centers for Disease Control, shall lead the
			 Federal initiative to support healthy housing and eradicate housing-related
			 health hazards by—
				(1)reviewing,
			 monitoring, and evaluating Federal housing, health, energy, and environmental
			 programs and identifying areas of overlap and duplication that could be
			 improved;
				(2)identifying best
			 practices and model programs, including practices and programs that link
			 services for low-income families and services for health hazards;
				(3)identifying best
			 practices for finance products, building codes, and regulatory
			 practices;
				(4)researching
			 training programs and work practices that can accurately assess housing-related
			 health hazards;
				(5)promoting
			 collaboration among Federal, State, local, and tribal agencies and
			 non-governmental organizations; and
				(6)coordinating with
			 all relevant Federal agencies.
				(b)AssessmentThe
			 Secretary shall conduct a collaborative, interagency assessment of best
			 practices for—
				(1)coordinating
			 activities relating to healthy housing;
				(2)removing
			 unnecessary barriers to interagency coordination in Federal statutes and
			 regulations; and
				(3)creating
			 incentives in programs of the Federal Government to advance the complementary
			 goals of improving environmental health, energy conservation, and the
			 availability of housing.
				(c)Study and
			 report on sustainable building features and indoor environmental quality in
			 housing
				(1)StudyThe
			 Secretary, in consultation with the Secretary of Energy, the Director of the
			 National Institute of Standards and Technology, the Director of the National
			 Institute of Environmental Health Sciences, the Director of the Centers for
			 Disease Control, and any other Federal agency that the Secretary determines is
			 appropriate, shall conduct a detailed study of how sustainable building
			 features in housing, such as energy efficiency, affect—
					(A)the quality of
			 the indoor environment;
					(B)the prevalence of
			 housing-related health hazards; and
					(C)the health of
			 occupants of the housing.
					(2)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Appropriations of the Senate and the Committee on Financial
			 Services and the Committee on Appropriations of the House of Representatives a
			 report containing the results of the study under paragraph (1).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			10.Ineligibility
			 of individuals who are not lawfully presentNo housing assisted using a grant under this
			 Act may be made available to an individual who is not lawfully present in the
			 United States. Nothing in this Act may be construed to alter the restrictions
			 or definitions under section 214 of the Housing and Community Development Act
			 of 1980 (42 U.S.C. 1436a).
		
